             Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                      ML No. ____ 19-836________________
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE E-MAIL ACCOUNT SERVICED BY
 MICROSOFT CORPORATION


Reference:        DOJ Ref. # CRM-182-67197; Subject Account: li.lo.joe@hotmail.com

                         APPLICATION OF THE UNITED STATES
                      FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

           The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Treaty Between the Government of the United States of America and the

Principality of Liechtenstein on Mutual Legal Assistance in Crimnal Matters, Liech.-U.S., S.

TREATY DOC. NO. 107-16 (2002) (hereinafter the "Treaty") (hereinafter, the “Treaty”), to

execute a request from the Principality of Liechtenstein (“Liechtenstein”). The proposed Order

would require Microsoft Corporation (“PROVIDER”), an electronic communication service

and/or remote computing service provider located in Redmond, Washington, to disclose certain

records and other information pertaining to the PROVIDER account associated with

li.lo.joe@hotmail.com, as set forth in Part I of Attachment A to the proposed Order, within ten

days of receipt of the Order. The records and other information to be disclosed are described in

Part II of Attachment A to the proposed Order. In support of this application, the United States

asserts:

                         LEGAL BACKGROUND AND JURISDICTION

      1.          PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).
           Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 2 of 9



Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

      2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Treaty art. 5(1). In addition, this Court has jurisdiction to issue the proposed Order

because it is “a court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C.

§ 2703(d). Specifically, the Court “is acting on a request for foreign assistance pursuant to [18

U.S.C.] section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court

may issue “a warrant or order for contents of stored wire or electronic communications or for

records related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application

for execution of a request from a foreign authority under this section may be filed . . . in the

District of Columbia”).

      3.        Section 3512 provides:

                Upon application, duly authorized by an appropriate official of the
                Department of Justice, of an attorney for the Government, a Federal
                judge may issue such orders as may be necessary to execute a
                request from a foreign authority for assistance in the investigation
                or prosecution of criminal offenses, or in proceedings related to the
                prosecution of criminal offenses, including proceedings regarding
                forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Liechtenstein’s request has been duly

authorized by an appropriate official of the Department of Justice, through the Criminal

Division, Office of International Affairs,1 which has authorized execution of the request and has



1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   2
          Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 3 of 9



delegated the undersigned to file this application. The undersigned has reviewed the request and

has confirmed that it was submitted by authorities in Liechtenstein in connection with a criminal

investigation and/or prosecution.

     4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                       RELEVANT FACTS

     5.        Authorities in Liechtenstein are investigating Ivan Matracchi (“Matracchi”) for

fraud and money laundering offenses, which occurred from at least May 13, 2014 to December

1, 2014, in violation of the criminal law of Liechtenstein, specifically, Sections 146, 147, 148,

148a, and 165 of the Liechtenstein Criminal Code. A copy of the applicable laws is appended to

this application. The United States, through the Office of International Affairs, received a

request from Liechtenstein to provide the requested records to assist in the criminal investigation

and/or prosecution. Under the Treaty, the United States is obligated to render assistance in

response to the request.

     6.        According to authorities in Liechtenstein, on May 13, 2014, Matracchi, acting as

the owner of a computer parts company called Ivan Global Limited (“Ivan Global”), opened a

company bank account in Liechtenstein with the Hong Kong based Valatris Bank (“Valatris”).

Valatris assigned Ivan Global an account with the International Bank Account Numbers (IBANs)



                                                  3
          Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 4 of 9



LI22 08803103511650001 (USD) and LI49 08803103511650000 (EUR). Authorities in

Liechtenstein allege that Matracchi created Ivan Global and opened this account as part of a

fraud and money laundering scheme.

     7.        On November 11, 2014, an unknown suspect hacked into the e-mail account of an

employee of the Italian company Perissinotto SPA, Vidodrone (“Perissinotto”) and sent an e-

mail to the company’s business partner instructing that all outstanding invoices be paid to the

company’s new account held by Valatris in Liechtenstein. In the e-mail, the account name was

attributed to Perissinotto, however, the provided IBANs were LI22 08803103511650001 (USD)

and LI49 08803103511650000 (EUR), the same IBANs assigned to the account opened by

Matracchi for Ivan Global. Later that same day, the suspect sent an additional e-mail to the

business partner from Perissinotto’s hacked account expressing urgency in receiving the

payment. Consequently, the business partner became suspicious of the correspondence and

forwarded the e-mails to another employee at Perissinotto.

     8.        On November 13, 2014, a representative of Perissinotto contacted Valatris to

report the attempted fraud. Perissinotto informed the bank that their company’s e-mail system

had been compromised and provided the IBANs assigned to the bank account managed by Ivan

Global.

     9.        On November 18, 2014, the Dutch company Gerritsen Projects B.V. (“Gerritsen”)

also reported to Valatris that an unknown person intercepted its e-mails containing business

correspondence, attempted to defraud the company by pretending to be its business partner, and

sent altered payment instructions using the IBANs LI22 08803103511650001 (USD) and L149

08803103511650000 (EUR).

    10.        On November 20, 2014, another company, Gilbert Elliot Holdings Limited



                                                4
          Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 5 of 9



(“Gilbert Elliot”), reported fraudulent activity to Valatris concerning the same IBANs assigned

to the account managed by Ivan Global. Similar to the aforementioned companies, an unknown

person had compromised the e-mail system used by Gilbert Elliot or their business partner. This

unknown suspect purported to be an employee of their business partner and provided new

payment instructions to the IBANs LI22 08803103511650001 (USD) and LI49

08803103511650000 (EUR). Believing that their business partner had sent the e-mail with the

new payment instructions, Gilbert Elliot transferred EUR 51,000 (approximately USD 57,241) to

the account at Valatris.

    11.        Matracchi contacted Valatris in a letter dated December 1, 2014. The letter

requested Valatris to transfer the entire credit balance of USD 215,367 from Ivan Global’s bank

account using IBANs LI22 08803103511650001 (USD) and LI49 08803103511650000 (EUR)

to an account held in the name of a company called Dicon Int. Ltd. at the SCSB Bank based in

Taiwan. However, Lichtenstein authorities froze the account and prevented the transfer through

a court order on December 9, 2014.

    12.        Lichtenstein authorities discovered during the investigation that as of November

26, 2014, a total of EUR 126,371.66 (approximately USD 141,858) was deposited into the

account. Records obtained from Ivan Global revealed that the company did sell computer

components, but on a very small scale. Given the discrepancy between Ivan Global’s profits and

the total amount deposited into the account, authorities in Liechtenstein allege that the majority

of the deposits originated from fraudulent acts corresponding to the above-detailed business e-

mail compromise scheme.

    13.        Further, Lichtenstein authorities established that the company Dicon Int. Ltd.,

identified by Matracchi as the transfer recipient for the entire balance of Ivan Global’s bank



                                                 5
          Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 6 of 9



account at Valatris, does not exist at the provided address and telephone number.

    14.        Valatris provided records to Lichtenstein authorities indicating that Matracchi

opened the account with a certified copy of his passport and with the e-mail address

li.lo.joe@hotmail.com. However, during police interviews, Matracchi claimed that his passport

had previously been stolen and he denied opening the account.

    15.        In order to further the investigation, Liechtenstein authorities seek certain records

pertaining to the e-mail account li.lo.joe@hotmail.com, which is serviced by PROVIDER.

                                   REQUEST FOR ORDER

    16.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal prosecution. Specifically, these items will help authorities in

Liechtenstein identity of the owner of Ivan Global’s bank account at Valatris, locate other

individual(s) who are responsible for the criminal activity, and determine the nature and scope of

that criminal activity. Accordingly, the United States requests that PROVIDER be directed to

produce all items described in Part II of Attachment A to the proposed Order within ten days of

receipt of the Order.



                                                      Respectfully submitted,

                                                      VAUGHN A. ARY
                                                      DIRECTOR
                                                      OFFICE OF INTERNATIONAL AFFAIRS
                                                      OK Bar Number 12199

                                                 By: _/s/ Jason F. Cunningham_____________
                                                     Jason F. Cunningham
                                                     Trial Attorney
                                                     MA Bar Number 673495
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice

                                                 6
Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 7 of 9



                                 1301 New York Avenue, N.W., Suite 800
                                 Washington, D.C. 20530
                                 (202) 616-3596 telephone
                                 (202) 514-0080 facsimile
                                 Jason.Cunningham@usdoj.gov




                             7
          Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 8 of 9



                   Relevant Provisions of the Liechtenstein Criminal Code

Section 146—Fraud
1. Anyone who by deceit about facts induces another person to act, fail to act, or suffer an act
and thus causes a pecuniary loss to that person or a third party with the intention of unlawfully
enriching himself or a third party as a result of the deceived person’s behavior, shall be punished
by up to six months of imprisonment or a fine up to 320 daily rates.

Section 147—Serious Fraud
1. Any person committing fraud, who for the purpose of deception:
    (1) uses a false or forged document, false or forged data, another such means of evidence or
        an incorrect measuring instrument;
    (2) incorrectly places, moves, removes or defaces a sign intended to indicate the boundary or
        the water level; or
    (3) impersonates a public official, shall be sentenced to a term of imprisonment of up to three
        years.

2. Any person who commits a fraud which causes a loss in excess of 5,000 Swiss francs shall be
liable to the same sentence.

3. Any person causing a loss in excess of 75,000 Swiss francs through the offense shall be
sentenced to a term of imprisonment of between one and ten years.

Section 148—Fraud Committed on a Professional Scale
1. Any person who commits fraud on a professional scale shall be liable to a term of
imprisonment of between six months and five years; however, any person who commits serious
fraud with the intention of securing a continuous income by repeatedly committing such fraud
shall be liable to a term of imprisonment of between one and ten years.

Section 148a—Fraudulent Misuse of Data Processing
1. Any person who, with the intention of unjustly enriching himself or a third party, causes
another person a pecuniary loss by influencing the outcome of computer-aided data processing
through shaping the program, through the input, modification, deletion or suppression of data or
otherwise through affecting the performance of the processing operation, shall be sentenced to a
term of imprisonment of up to six months or to pay a fine of up to 360 daily rates.

2. Any person who commits the offense on a commercial basis or who though the offense causes
a loss exceeding 5,000 Swiss francs shall be sentenced to a term of imprisonment of up to three
years, and any person who through the offense causes a loss exceeding 75,000 Swiss francs shall
be sentenced to a term of imprisonment of between one and ten years.

Section 165—Money Laundering
1. Any person who conceals or veils the origin of, asset components originating from a crime, a
misdemeanor under §§ 223, 224, 278, 278d or §§ 304 to 309, a misdemeanor under Art. 83 to 85
of the Aliens Act, a misdemeanor under the Narcotics Act, a misdemeanor under Art. 140 of the
Tax Act, a misdemeanor under Art. 88 or 89 of the Value-Added Tax Act or a violation pursuant
          Case 1:19-ml-00836-RBC Document 1 Filed 07/29/19 Page 9 of 9



to Art. 24 of the Market Abuse Act, in particular by providing false information in legal
transactions concerning the origin or the true nature or the ownership of or other rights pertaining
to, the power of disposal over, the transfer of, or concerning the location of such asset
components, shall be punished with imprisonment of up to three years or a fine of up to 360
daily rates.

2. Any person who appropriates asset components originating from a crime, a misdemeanor
under §§ 223, 224, 278, 278d or §§ 304 to 309, a misdemeanor under Art. 83 to 85 of the Aliens
Act, a misdemeanor under the Narcotics Act, a misdemeanor under Art. 140 of the Tax Act, a
misdemeanor under Art. 88 or 89 of the Value-Added Tax Act or a violation pursuant to Art. 24
of the Market Abuse Act or who knowingly appropriates or takes into safekeeping asset
components originating from a misdemeanor under Art. 140 of the Tax Act whether with the
intention merely to hold them in safekeeping, to invest them, or to manage them, or who
converts, realizes, or transfers to a third party such asset components, shall be punished with
imprisonment of up to two years or a fine of up to 360 daily rates.

3. Any person who commits the offense pursuant to paragraph 1 or 2 with respect to a value
exceeding 75,000 francs or as a member of a criminal group that has joined together for the
purpose of continued money laundering shall be punished with imprisonment of six months up to
five years.

4. An asset component shall be deemed to originate from a punishable act if the perpetrator of
the punishable act has obtained the asset component through the offense or received it for its
commission or if the value of the originally obtained or received asset value is embodied therein.

…

6. Anyone who appropriates or takes into safekeeping asset components of a criminal
organization (§ 278a) or a terrorist group (§ 278b) on behalf of or in the interest of such a
criminal organization or terrorist group, whether with the intention merely to hold them in
safekeeping, to invest them or to manage them, or who converts, realizes or transfers such asset
components to a third party, shall be punished with imprisonment of up to three years; anyone
who commits the offense with respect to a value exceeding 75,000 francs shall be punished with
imprisonment of six months to five years.




                                                 2
